Name: Council Decision of 14 February 1994 appointing a member of the Economic and Social Committee
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 1994-02-25

 Avis juridique important|31994D0116Council Decision of 14 February 1994 appointing a member of the Economic and Social Committee Official Journal L 054 , 25/02/1994 P. 0027 - 0027COUNCIL DECISION of 14 February 1994 appointing a member of the Economic and Social Committee (94/116/EC, Euratom)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in paricular Articles G 194 and I 166 thereof, Having regard to the Council Decision of 24 September 1990 appointing the members of the Economic and Social Committee for the period ending on 20 September 1994 (1), Whereas a seat has become vacant on the Economic and Social Committee following the death of Mr TomÃ s Roseingrave, notified to the Council on 6 September 1993; Having regard to the nominations submitted by the Irish Government on 16 December 1993, Having obtained the opinion of the Commission of the European Communities, HAS DECIDED AS FOLLOWS: Sole Article Mr Michael J. Lynch is hereby appointed member of the Economic and Social Committee in place or Mr TomÃ s Roseingrave for the remainder of the latter's term of office, which runs until 20 September 1994. Done at Brussels, 14 February 1994. For the Council The President Y. PAPANTONIOU (1) OJ No L 290, 23. 10. 1990, p. 13.